      Case: 1:19-cv-00081-DAR Doc #: 48 Filed: 02/18/19 1 of 2. PageID #: 376



                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO

                                                    §
JAMES EVERETT SHELTON;                              §
individually and on behalf of all those             §
similarly situated,                                 §
                Plaintiff,                          §
                                                    §                CASE NO. 1:19-cv-00081-JG
v.                                                  §
                                                    §
DIRECT ENERGY LP, AND                               §
KAA ENERGY, INC.                                    §
                                                    §
               Defendants.                          §


          DIRECT ENERGY, LP’S CORPORATE DISCLOSURE STATEMENT

        Pursuant to the Corporate Disclosure Statement provisions in Local Civil Rule 3.13(b):
Any non-governmental corporate party to a case must file a corporate disclosure statement
identifying the following: (a) Any parent, subsidiary, or affiliate corporation; (b) Any publicly
held corporation that owns 10% or more of the party’s stock; and (c) Any publicly held
corporation or its affiliate that has a substantial financial interest in the outcome of the case by
reason of insurance, a franchise agreement or indemnity agreement. A corporation is an affiliate
for purposes of this rule if it controls, is under the control of, or is under common control with a
publicly owned corporation. A party must file the statement upon the filing of a complaint,
answer, motion, response, or other pleading in this Court, whichever occurs first. The obligation
to report any changes in the information originally disclosed continues throughout the pendency
of the case.

        In compliance with those provisions, this Corporate Disclosure Statement is filed on
        behalf of Direct Energy LP

 1.     Is said party a parent, subsidiary or other affiliate of a publicly owned corporation?
         X     Yes              No.

        If the answer is Yes, list below the identity of the parent, subsidiary or other affiliate
        corporation and the relationship between it and the named party:

        Direct Energy is a limited partnership that is a wholly owned subsidiary of Direct
        Energy Marketing, Inc., which is a wholly owned subsidiary of Centrica US Holdings,
        Inc., which is a wholly owned subsidiary of Centrica Beta Holdings Limited. Each of
        these entities is privately held. In turn, Centrica Beta Holdings Limited is a wholly
        owned subsidiary of Centrica PLC, which is publicly traded on the London Stock
        Exchange.
      Case: 1:19-cv-00081-DAR Doc #: 48 Filed: 02/18/19 2 of 2. PageID #: 377




 2.     Is there a publicly owned corporation, not a party to the case, that has a financial
        interest in the outcome? X     Yes           No.

        If the answer is Yes, list the identity of such corporation and the nature of the financial
        interest:

        Centrica PLC, parent company.




        Michael D. Matthews, Jr.                       Dated: February 18, 2019




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on the 18th
Day of February via CM/ECF on all counsel of record.

                                                      /s/ William B. Thomas
                                                      William B. Thomas
                                                      Attorney for Direct Energy Services, LP




                                                 2
